Citation Nr: 0805599	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right elbow 
injury with shrapnel, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a shell 
fragment wound to the right forearm, mid ulnar aspect, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from December1968 until 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in August 2004, the veteran requested a hearing 
before the Board at the RO.  However, in a written statement 
received in July 2005, after the RO acknowledged the 
veteran's request and scheduled him for a hearing, the 
veteran indicated that he wished to cancel the hearing.  The 
Board thus deems the hearing request withdrawn. 38 C.F.R. 
§ 20.702(e).

The appeal initially included claims for entitlement to an 
increased evaluation for nerve palsy, residual of left arm 
injury, a shell fragment wound to the left mid thigh with 
scar, and for multiple shell fragment wound scars to the 
neck, right and left anterior chest and lower extremities.  
However, the veteran did not perfect his appeal for these 
claims as he limited his substantive appeal to the two issues 
on the cover page.  As such, these issues are not presently 
before the Board. 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, 
a Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.





REMAND

The VA examination which the RO relied upon was too remote in 
time, particularly as the veteran and his representative 
reported an increase in severity of symptoms after the August 
2002 VA examination.  See Francisco v. Brown, 7 Vet. App. 55 
(1994)(Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern).  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  The state 
of the record is uncertain as to the severity of the 
veteran's disabilities, and an updated VA examination ("VAE") 
is therefore needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995). 

Furthermore, while the VA examination of record described the 
location of the scar and provided information as to the range 
of motion of the affected joint, the examiner did not 
identify the exact muscle groups involved; therefore it is 
unclear whether some other Muscle Group besides Muscle Groups 
V and VII might be for application.  A VA examination should 
be conducted that results in a detailed description of which 
muscles were affected by shell fragments and which includes a 
discussion of the presence or absence of intramuscular 
scarring and the presence or absence of any of the cardinal 
signs and symptoms listed in 38 C.F.R. § 4.56.

In addition, residuals of shell fragment or shrapnel wounds 
are to evaluated on the basis of the velocity, trajectory and 
size of the missile that caused the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective clinical findings.  All such evidence 
serves to define slight, moderate, moderately severe, and 
severe muscle injuries due to gunshot wounds or other trauma. 
38 C.F.R. § 4.56.  The law provides that in considering the 
residuals of injury, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date. 38 C.F.R. § 4.41.  Evaluation of injury 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring. See 38 C.F.R. 
§§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 
4.54.  There is no indication that the examiner reviewed the 
claims file and as such did not adequately consider the 
history and attendant circumstances of the shrapnel injury to 
the right elbow or residuals of a shell fragment wound to the 
right forearm.  Under these circumstances, the Board is of 
the opinion that the veteran should be afforded an additional 
VA examination that includes a complete and accurate review 
of all records associated with the claims file, including the 
veteran's service medical records.

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  In this case, the Court 
held in part that VA's duty to notify a claimant seeking an 
increased evaluation included advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

Although notification letters dated in June 2002, July 2002, 
March 2004 and May 2005 were issued in this matter, they do 
not comply with the Vazquez-Flores ruling.  The veteran was 
not notified of any of the information required by Vazquez-
Flores.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
claims for increased evaluations.  Apart 
from other requirements applicable under 
the Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Vazquez-
Flores ruling, and advise the veteran to 
submit evidence that his conditions have 
worsened, including the effect an 
increased worsening of the conditions has 
on employment and daily life, and provide 
notice of the criteria necessary under the 
appropriate Diagnostic Codes to establish 
entitlement to an increased rating.  The 
RO/AMC should also ensure compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and advise the claimant of how 
disability ratings and effective dates are 
assigned.  In so doing, the RO/AMC will 
comply with any directives of the Veterans 
Benefits Administration. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO/AMC should afford the veteran a 
comprehensive medical examination to 
accurately determine the muscle groups 
affected by the right elbow injury with 
shrapnel.  All pathology and limitations 
should be set forth in detail.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  All necessary tests, as well 
as any other recommended examinations, 
should be conducted and all clinical 
manifestations attributable to each 
residual should be reported in detail.  
The examining physician(s) must review the 
veteran's claims file in conjunction with 
the examination.  The examiner(s) must 
indicate that review of the claims file 
was accomplished and the report(s) must 
reference the pertinent historical 
clinical evidence of record.

The examiner(s) should be requested to 
specifically identify each specific muscle 
injured by the shell fragment wound of the 
right elbow and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.).  The 
examiner(s) should identify the presence 
of any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of entry.  
In particular, the examiner(s) should 
identify the particular muscles involved 
and explain how any retained metal 
fragments have affected the functioning of 
each identified muscle.

Further, the examiner(s) should identify 
the etiology of any orthopedic, 
neurological or other manifestations, as 
well as the degree of injury involved and 
any functional impairment that results.  
The examiner(s) should comment as to 
whether the disability associated with 
each of any affected muscles would be 
considered moderate, moderately severe, or 
severe.  In this regard, he/she should 
comment concerning the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

3.  The RO/AMC should afford the veteran a 
comprehensive medical examination to 
accurately determine the muscle groups 
affected by the residuals of a shell 
fragment wound to the right forearm, mid 
ulnar aspect.  All pathology and 
limitations should be set forth in detail.  
All complaints or symptoms having a 
medical cause should be covered by a 
definite diagnosis.  All necessary tests, 
as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each residual should be reported in 
detail.  The examining physician(s) must 
review the veteran's claims file in 
conjunction with the examination.  The 
examiner(s) must indicate that review of 
the claims file was accomplished and the 
report(s) must reference the pertinent 
historical clinical evidence of record.

The examiner(s) should be requested to 
specifically identify each specific muscle 
injured by the shell fragment wound of the 
right forearm and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.).  The 
examiner(s) should identify the presence 
of any retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of entry.  
In particular, the examiner(s) should 
identify the particular muscles involved 
and explain how any retained metal 
fragments have affected the functioning of 
each identified muscle.

Further, the examiner(s) should identify 
the etiology of any orthopedic, 
neurological or other manifestations, as 
well as the degree of injury involved and 
any functional impairment that results.  
The examiner(s) should comment as to 
whether the disability associated with 
each of any affected muscles would be 
considered moderate, moderately severe, or 
severe.  In this regard, he/she should 
comment concerning the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




 Department of Veterans Affairs


